Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 30, 2019

                                    No. 04-19-00413-CV

                        IN THE INTEREST OF A.D.G., A CHILD,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00632
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

       The State’s brief is due on September 3, 2019. See TEX. R. APP. P. 38.6(b). Before the
due date, the State filed a first motion for a thirty-day extension of time to file its brief.
       The State’s motion is GRANTED. The State’s brief is due on October 3, 2019.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court